COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Gerardo Barrientos v. The State of Texas

Appellate case number:        01-18-00626-CR

Trial court case number:      1548730

Trial court:                  248th District Court of Harris County

        Appellant, Gerardo Barrientos, has filed a second pro se motion requesting an
extension of time and for this Court’s previous order to be followed. On December 10,
2019, we issued an order directing the trial court clerk to provide a complete copy of the
appellate record to appellant, and to certify to this Court within 15 days the date upon which
delivery of the record to appellant was made. When this Court did not receive the
certification from the trial court clerk, we issued a second order on January 9, 2020,
ordering the trial court clerk to immediately provide a copy of the complete record on
appeal to appellant.
        Appellant’s second motion to extend time stated that he had not received a copy of
the record on appeal or his counsel’s Anders brief and motion to withdraw as of January 6,
2020, which is before this Court issued its January 9, 2020 order. On January 10, 2020, the
trial court clerk certified to the Clerk of this Court that it has sent the following to appellant:
clerk’s record (1 volume), supplemental clerk’s record (1 volume), and reporter’s record
(1 volume). In addition, the Clerk of this Court has confirmed that he sent appellant’s
counsel’s Anders brief and motion to withdraw to appellant. Thus, we are confident
appellant will receive the requested materials shortly if he has not already.
      Further, our January 9, 2020 order extended appellant’s deadline to respond to his
counsel’s Anders brief until February 14, 2020. Thus, appellant’s motion to extend time is
premature.
       Accordingly, we dismiss appellant’s motion as moot. If appellant needs additional
time beyond February 14, 2020, to file a response to his counsel’s Anders brief, the Court
will consider a proper motion to extend time. See TEX. R. APP. P. 10.1(a), 10.5(b).
      It is so ORDERED.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually       Acting for the Court


Date: __January 16, 2020____________________




                                             2